The information in this case charges that defendant, Eugene Simmons, did transport four gallons of whisky from a point unknown, in Haskell county, to Main street, in the town of Haskell. Upon the trial the jury returned a verdict finding the defendant guilty and fixing his punishment at 60 days in jail and a fine of $100. He has appealed from the judgment rendered upon such conviction.
The evidence shows that on the date alleged, Deputy Sheriff Whittaker saw defendant Simmons and Boyce Littlejohn driving down Main street in the town of Haskell, about 3 o'clock in the morning; there was a three-gallon keg and a one-gallon jug of corn whisky in the buggy; Littlejohn was driving. It appears that the horse and buggy belonged to defendant Simmons.
As a witness in his own behalf, the defendant Simmons testified that he had been out to the home of his mother-in-law, staying all night, and got up about 3 o'clock to go to Haskell to catch the 9 o'clock train to Muskogee; that as he left his mother-in-law's place Littlejohn came along; and that he rode to town with him. He denied having any interest in the whisky.
After an examination of the record, we are satisfied that the errors assigned are without merit; the information is sufficient, and the court properly overruled defendant's objection to the introduction of evidence on the ground that the information does not state facts sufficient to charge an offense; the evidence is sufficient to sustain the verdict; there *Page 331 
is no prejudicial error in the ruling upon the admission of testimony; and the instructions fully stated the law applicable to the case.
The judgment of the lower court is, accordingly, affirmed.
MATSON, P.J., and BESSEY, J., concur.